BIGGS, Chief Judge
(concurring).
I concur in the result reached by Judge Forman and in all that he has said save for one statement. His opinion states: “As to appellee’s theory that jets entered the ILS glide slope of the Eastern constellation, and the District Court’s acceptance of it as the probable cause of the accident, it appears that the evidence supporting it is exceedingly thin.” I shall not discuss the evidence that formed the basis for the District Court’s acceptance of the theory that jets entered the ILS glide slope of the Eastern constellation since it is not relevant to the decision of this case, but I cannot agree with Judge Forman’s statement that the evidence supporting such a theory is “exceedingly thin”.